

	

		II

		109th CONGRESS

		1st Session

		S. 1938

		IN THE SENATE OF THE UNITED STATES

		

			October 28, 2005

			Ms. Snowe (for herself

			 and Ms. Collins) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To redesignate the project for navigation, Saco River,

		  Maine as an anchorage area.

	

	

		1.Redesignation of

			 projectThe portion of the

			 project for navigation, Saco River, Maine, authorized under section 107 of the

			 River and Harbor Act of 1960 (74 Stat. 486), and described as a 6-foot deep,

			 10-acre maneuvering basin located at the head of navigation, is redesignated as

			 an anchorage area.

		

